Case:19-04547-BKT13 Doc#:66 Filed:09/21/20 Entered:09/21/20 14:27:09                    Desc: Main
                           Document Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF PUERTO RICO

 IN RE:                                       CASE No.: 19-04547 (BKT)

 GIOVANNI MARIN IRIZARRY
 WALESKA OLIVO SANTIAGO                       CHAPTER 13

             Debtors
 FIRSTBANK PUERTO RICO

                 Movant

             REQUEST FOR ENTRY OF ORDER FOR OBJECTION TO THE CONFIRMATION
                          (docket no. 16) TO BE HELD IN ABEYANCE

 TO THE HONORABLE COURT:

          COMES NOW Movant FIRSTBANK Puerto Rico, through its undersigned attorney and very
 respectfully states and preys:
    1. Debtors filed the instant petition for relief under the provisions of Chapter 13 of the
 Bankruptcy Code (11 U.S.C. §1301 et seq.) August 9, 2019.
    2. Movant filed a claim no. 4 in the amount of $45,047.00 regarding a lease agreement
 executed by joint Debtor for a 2018 Honda CR-V. Account was current at the filing of the petition.
    3. Although section 17(a) in Schedule “J” (docket no. 1) provides for the exact monthly
 amount of the leased vehicle, the proposed plan dated August 9, 2019 (docket no. 2) did not
 specify if the contract was to be assumed. Therefore, on September 27, 2019 Movant filed an
 Objection to the confirmation (docket no. 16) against said plan requesting Debtors to comply with
 adequate assurance of future performance for the lease by assuming or rejecting the contract
 and providing insurance for the vehicle from June 30, 2020.
    4. Amended “means test” filed by Debtors on January 30, 2020 (docket no. 30) also included
 the $626.00 monthly expense for the lease agreement, but the amended plan dated January 30,
 2020 (docket no. 29) did not take care of Movant’s previous objection to confirmation (docket
 no. 16). In light of these facts a Request for Objection to remain in abeyance was filed by
 appearing creditor on February 5, 2020 (docket no. 32.
Case:19-04547-BKT13 Doc#:66 Filed:09/21/20 Entered:09/21/20 14:27:09                        Desc: Main
                           Document Page 2 of 2
 Request for Objection to be held in abeyance                                                 2
 FIRSTBANK Puerto Rico

     5. As per Movant’s records, evidence of an insurance quote calculation was already provided
 to appearing creditor. Nevertheless, the amended plan dated August 24, 2020 (docket no. 64)
 did not assume or rejects the lease. Therefore, Movant respectfully requests this Honorable
 Court to entry an Order holding its previous Objection to confirmation (docket no. 16) in
 abeyance, until the next hearing on confirmation.
     6. Appearing creditor does not waive any other right under 2005 B.A.P.C.A.
     WHEREFORE, FIRSTBANK Puerto Rico respectfully requests this Honorable Court to grant this
 motion and deny the confirmation of the amended chapter 13 plan.
                                                 NOTICE
           Within fourteen (14) days after service as evidenced by the certification, and additional
 three (3) days pursuant to Fed. R. Bankr. P. 9006 (f) if you were served by mail, any party against
 whom this paper has been served, or any party to the action who objects to the relief sought
 herein, shall serve and file an objection or other appropriate response to this paper with the
 Clerk’s Office Bankruptcy Court for the District of Puerto Rico. If no objection or other response
 is filed within the time allowed herein, the paper will be deemed unopposed and may be granted
 unless: (i) the requested is forbidden by law; (ii) the requested relief is against public policy; or
 (iii) in the opinion of the Court, the interest of justice requires otherwise. Local Bankruptcy Rule
 9013-1 (c)(1).

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 21st day of September, 2020.
                                        CERTIFICATE OF SERVICE
          I hereby certify that a copy of this motion was served by CM/ECF at the authorized address
 of all creditors; Alejandro Oliveras Rivera, Esq., Chapter 13 Trustee; Jesús E. Batista Sánchez, Esq.,
 debtors’ attorney and to debtors by regular mail to the address of record: Urb. Villas de San
 Agustín, C-7 Ave. San Agustín, Bayamón, P.R. 00956, as per the List of Creditors.


                                                       //s// Maricarmen Colón Díaz
                                                       MARICARMEN COLON DIAZ, Esq.
                                                       Attorney for Movant - USDC 211410
                                                       MARIA M. BENABE RIVERA - USDC 208906
                                                       P.O. Box 9146, Santurce, P.R. 00908-0146
                                                       Centro de Servicios al Consumidor (248)
                                                       1130 Muñoz Rivera Ave., San Juan, P.R.
                                                       Tel. (787) 729-8135 / Fax (787) 729-8276
                                                       maricarmen.colon@firstbankpr.com
